Citation Nr: 0327275	
Decision Date: 10/10/03    Archive Date: 10/20/03

DOCKET NO.  03-07 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
No. Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for colon cancer, 
including as due to Agent Orange exposure.   
 
2.  Entitlement to service connection for diabetes mellitus, 
including as due to Agent Orange exposure.   
 
3.  Entitlement to service connection for a pancreas 
disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from December 1964 to December 
1966, including service in Vietnam.  This matter came before 
the Board of Veterans' Appeals (Board) on appeal from a July 
2002 RO rating decision which denied service connection for 
colon cancer and for diabetes mellitus, including as due to 
Agent Orange exposure.  Service connection was also denied 
for a pancreas disorder.  A September 2003 motion to advance 
the case on the Board's docket was granted by the Board in 
October 2003.  


REMAND

The veteran's service medical records do not refer to 
treatment for diabetes, colon cancer, or a pancreas disorder.  
The service medical records do show treatment for gastritis 
and for gastroenteritis.  

The law permits presumptive service connection for diabetes, 
based on a veteran's herbicide exposure in Vietnam.  While 
the veteran served in Vietnam and he says he has diabetes, to 
date he has not submitted medical evidence showing the 
condition.  Only a few post-service medical records have been 
submitted.  A February 2002 statement from J. Beck, M.D., 
reported that the veteran was undergoing treatment for colon 
cancer and that he was unable to work.  An April 2002 medical 
expense report from the veteran indicated that he was 
receiving treatment at a number of facilities and from 
several physicians.  There appears to be additional records 
of treatment that have not been obtained.  Additionally, the 
Board notes that the veteran has not been afforded a VA 
examination with etiological opinion as to his claimed 
disorders, and such is warranted under the circumstances of 
the instant case.  Further, a February 2003 letter from a 
Congressman indicated that the veteran was seeking disability 
benefits from the Social Security Administration (SSA).  Any 
such SSA records have not been obtained and may be relevant 
to the VA claims for service connection.  

Given the current state of the evidence, it is the judgment 
of the Board that the duty to assist the veteran with his 
claims includes obtaining any additional pertinent post-
service medical records including SSA records, and providing 
VA examinations with opinions on the nature and etiology of 
the claimed conditions.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159 (2002).  

Accordingly, the case is remanded for the following:  

1.  The RO should ask the veteran to 
identify all VA and non-VA medical 
providers who have examined or treated him 
since his release from active duty for 
colon cancer, diabetes mellitus, and 
pancreas problems.  The RO should then 
obtain copies of the related medical 
records which are not already on file.  

2.  The RO should contact the SSA and 
obtain copies of any medical and other 
records considered by that agency in 
awarding disability benefits, as well as 
copies of all related SSA decisions.  

3.  The RO should have the veteran undergo 
a VA examination to determine the 
existence and etiology of claimed colon 
cancer, diabetes mellitus, and a pancreas 
disorder.  The claims folder must be 
provided to and reviewed by the examiner 
in conjunction with the examination.  The 
doctor should diagnose or rule out the 
existence of these claimed disorders.  
Based on a review of the historical 
records and medical principles, the doctor 
should provide a medical opinion, with 
adequate rationale, as to the approximate 
date of onset and etiology of colon 
cancer, any diabetes mellitus, and any 
pancreas disorder, including any 
relationship between such conditions and 
the veteran's period of service.  

4.  Thereafter, the RO should review the 
claims for service connection for colon 
cancer, diabetes mellitus, and a pancreas 
disorder.  If the claims are denied, the 
RO should issue a supplemental statement 
of the case to the veteran and his 
representative, and they should be given 
an opportunity to respond, before the case 
is returned to the Board.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  



	                  
_________________________________________________
	L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




